ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of JOHN J. O’HARA, III, of DENVILLE, who was admitted to the bar of this State in 2005, and good cause appearing;
It is ORDERED that JOHN J. O’HARA, III, is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOHN J. O’HARA, III, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOHN J. O’HARA, III, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution *125to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that JOHN J. O’HARA, III, comply with Rule 1:20-20 dealing with suspended attorneys.